Citation Nr: 0915011	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected pes cavus of the left foot.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected pes 
cavus of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran's active service includes periods from May 1974 
to January 1980, and from January 1983 to February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania.  Due to the Veteran's subsequent 
change of residence, his claims file was transferred to the 
RO in North Little Rock, Arkansas.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in March 2009.  
A transcript of the hearing is associated with the claims 
file.

The issue of entitlement to an increased rating for service-
connected pes cavus of the left foot is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran does not have a current chronic left hip 
disability associated with his active military duty.





CONCLUSION OF LAW

Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a March 
2005 letter.  Importantly, that letter informed the Veteran 
of the information and evidence necessary to substantiate the 
Veteran's claim of service connection for a left hip 
disability on both a direct basis and as secondary to his 
service-connected left foot disability.  In addition, 
following the letter, the July 2006 Statement of the Case and 
June 2007 Supplemental Statement of the Case were issued, 
each of which provided the Veteran with an additional 60 days 
to submit more evidence.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
Veteran's service connection claim.  As such, no ratings or 
effective dates will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Veteran was accorded a pertinent VA examination in April 
2005.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

Additionally, service connection may be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


Analysis

The Veteran contends that he has a left hip disability as a 
result of his service-connected pes cavus.  

The service treatment records are negative for complaints or 
findings of a left hip disability.  

The Veteran underwent a pertinent VA examination in April 
2005.  The claims file was reviewed in conjunction with the 
examination, and it was noted that while the records document 
a back injury with disc disease and surgery, they reflect 
"no other hip pathology."  The Veteran reported hip and leg 
pain.  The examiner noted that this sounded more like sciatic 
pain coming out of the back rather than a separate hip 
pathology.  On physical examination, the left hip did not 
show any pain, soreness or tenderness.  Range of motion was 
found to be "excellent," and it was noted that "all pain 
is referred from his pelvis and back."  The final diagnosis 
was "normal exam of the left hip."  Further, the examiner 
concluded that "more likely than not, his current left leg 
and left hip pain appears to be radicular pain, referred pain 
from his lumbar disk surgery, not related to his pes cavus of 
his left foot."

Likewise, although a July 2005 private physician's statement 
reflects chronic low back, left hip, and left foot pain, no 
specific hip disability is indicated.  Further, it reflects 
that since the Veteran's back surgery, "his left hip and low 
back pain have worsened," which is supportive of the VA 
examiner's determination that his left hip pain is related to 
the low back surgery.

In short, while the evidence of record reflects left hip 
pain, which has been specifically attributed to a non-service 
connected low back condition, it does not indicate any 
diagnosed left hip disability.  Although the Board 
sympathizes with the Veteran's complaints of left hip pain, 
it notes that pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  In the absence of competent 
proof of a present disability, there can be no valid claim, 
and the appeal must be denied.  Brammer.
ORDER

Service connection for a left hip disability is denied.


REMAND

At the March 2009 Video Conference hearing, the Veteran 
stated that his service-connected pes cavus of the left foot 
had worsened since his last VA examination.  The record 
reflects that he last underwent a VA examination of the feet 
in June 2006.  (Although an addendum report of that 
examination was provided in May 2007, the Veteran apparently 
was not examined at that time).  Additionally, the Veteran 
underwent a VA examination of the peripheral nerves in May 
2007.  Accordingly, the Board concludes that he should be 
scheduled for a VA examination to determine the current 
severity of his service-connected left foot disability. 

Additionally, it appears there are outstanding VA treatment 
records.  At the March 2009 hearing, the Veteran reported 
pertinent treatment at the Little Rock and Toledo VA 
facilities (he has submitted some of these records).  
Although the RO obtained records of VA treatment in Ann 
Arbor, Little Rock, and Toledo, it appears these records are 
related solely to mental health treatment.  On remand, the RO 
should attempt to obtain complete records of non-mental 
health treatment at the indicated VA facilities during the 
appeal period.  

Further, the May 2007 VA peripheral nerves examination 
references an EMG performed "within the last year" which is 
not of record.  This should be obtained.

Lastly, the United States Court of Appeals for Veterans 
Claims (Court) recently set forth specific Veterans Claims 
Assistance Act of 2000 notification requirements for 
increased rating claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  As the VCAA notice letters furnished to 
the Veteran in March 2005 and May 2006 in this case do not 
comply with the Court's holding in Vazquez-Flores, a 
corrective VCAA notification letter should be issued to him 
on remand.
Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
notice of the information and evidence 
necessary to substantiate his increased 
rating claim that is compliant with the 
current requirements pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the notice should provide 
the content of 38 C.F.R. §§ 3.321, 
4.71(a), including Diagnostic Code 5278.

2.  Attempt to obtain records of non-
mental health care  (e.g., primary, 
emergency room, orthopedic care) at the VA 
facilities in Little Rock, Toledo, and Ann 
Arbor since January 2004.  Such attempts 
should be documented in the claims file.  
If the requested records are not 
available, formal documentation of this 
fact consistent with the provisions of 
38 C.F.R. § 3.159 (c)(2) should be 
associated with the claims file.

Additionally, ask the Veteran to identify 
where he received the EMG of his left 
foot, which was reportedly performed in 
2006 or 2007.  If necessary, obtain a 
release form from him so that records of 
this procedure can be acquired.  

3.  Thereafter, the RO should arrange for 
the Veteran to undergo VA examination of 
his left foot at an appropriate VA medical 
facility.  The entire claims file should 
be made available to the examiner.  All 
appropriate tests or studies should be 
accomplished (with all findings made 
available to the examiner prior to 
completion of his or her report).

The examiner is requested to determine the 
current severity of the Veteran's service-
connected pes cavus of the left foot with 
specific findings of impairment reported 
in detail.  In this regard, the examiner 
should specifically indicate whether 
contraction of the plantar fascia is 
present (and if so, whether it can be 
characterized as "marked"), and whether 
there is dropped forefoot, all toes hammer 
toes, very painful callosities, or marked 
varus deformity. 

Additionally, as to any impairment found, 
particularly any drop foot, the examiner 
is asked to express an opinion as to 
whether it is at least as likely as not 
i.e., a 50 percent probability or greater, 
that such impairment is caused by or a 
related to the Veteran's pes cavus of the 
left foot.  In reaching this 
determination, the examiner should 
specifically address the documented left 
foot surgery in 1986, left ankle fracture 
in 2005, and low back surgery in the 
1990s.  

The examiner should set forth all 
examination findings, together with a 
complete rationale for all opinions 
expressed.   

4.  Thereafter, the matter should be re-
adjudicated and if the decision remains 
adverse, a supplemental statement of the 
case should be issued before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 



that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


